United States Court of Appeals
                                                                                   Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                F I L E D
                                 FOR THE FIFTH CIRCUIT                          January 19, 2007
                                 _____________________
                                      No. 06-50688                          Charles R. Fulbruge III
                                 _____________________                              Clerk

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
    v.
ALEJANDRO CANO-ZAMBRANO also known as, Jose Lopez-Vizueth
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence of the district court is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case for resentencing is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed alternative

motion to extend time to file Appellee’s brief 30 days from the


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Court’s denial of the Appellee’s motion to vacate and remand is

DENIED AS MOOT.